EXHIBIT 10.9
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


AMENDMENT TO RIGHTS AGREEMENT


This Amendment to Rights Agreement, dated as of November 9, 2007 (the
"Amendment"), is by and between Access Pharmaceuticals, Inc., a Delaware
corporation (the "Company"), and American Stock Transfer & Trust Company, a New
York corporation (the "Rights Agent"), amending certain provisions of the Rights
Agreement, dated as of October 31, 2001 (as amended and in effect from time to
time, including, without limitation, by those certain Amendment to Rights
Agreement, dated as of October 31, 2005 and as of February 16, 2006, the
"Agreement"), by and between the Company and the Rights Agent.  Terms not
otherwise defined herein which are defined in the Agreement shall have the same
respective meanings herein as therein.
 
WHEREAS, in accordance with Section 28 of the Agreement, the Company has
directed prior to the Distribution Date that it and the Rights Agent amend
certain provisions of the Agreement as specifically set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.           Amendment to Agreement.  The Agreement is hereby amended as
follows:
 
(a) The defined term "Acquiring Person" in Section 1(a) of the Agreement is
hereby deleted in its entirety and replaced with the following:
 
"Acquiring Person" means any Person who, together with all Affiliates and
Associates of such Person, is the Beneficial Owner of 15% or more of the Common
Shares of the Company then outstanding or who was such a Beneficial Owner at any
time after the date hereof, whether or not such Person continues to be the
Beneficial Owner of 15% or more of the Common Shares then outstanding, but will
not include the Company, any Subsidiary of the Company, any employee benefit
plan of the Company or any Subsidiary of the Company, or any entity holding
securities of the Company organized, appointed, or established by the Company or
any Subsidiary for or pursuant to the terms of any such plan.  Notwithstanding
the foregoing, (i) Heartland, will not be deemed to be an Acquiring Person so
long as Heartland does not own, in the aggregate, in excess of 20% of the issued
and outstanding Common Shares (ii) Oracle will not be deemed to be an Acquiring
Person so long as Oracle does not own, in the aggregate, in excess of 35% of the
issued and outstanding Common Shares, (iii) SCO Capital Partners LLC, together
with all of its Affiliates and Associates (including, without limitation, Beach
Capital LLC and SCO Capital Partners, L.P.) ("SCO") and Lake End Capital LLC
together with all of its Affiliates and Associates (“Lake End”), will not be
deemed to be an Acquiring Person at any time and (iv) no Person will become an
"Acquiring Person" solely as the result of (A) an acquisition of Common Shares
by the Company which, by reducing the number of shares outstanding, increases
the proportionate number of shares beneficially owned by such Person to 15% or
more of the Common Shares of the Company then outstanding, or in the case of
Heartland or Oracle, to 20% or 35%, respectively, or more of the Common Shares
of the Company then outstanding or (B) an anti-dilution adjustment pursuant to
the terms of any of the Company’s convertible securities held by such Person
that increases the proportionate number of shares beneficially owned by such
Person to 15% or more of the Common Shares of the Company then outstanding (each
of the events described in clause (A) or (B), a “Stock Event”); provided,
however, that if a Person (other than SCO or Lake End) becomes the Beneficial
Owner of 15% or more, or in the case of Heartland or Oracle, of 20% or 35%,
respectively, or more, of the Common Shares of the Company then outstanding by
reason of a Stock Event, and after such Stock Event becomes the Beneficial Owner
of any additional Common Shares of the Company, then such Person will be deemed
to be an "Acquiring Person."  Notwithstanding the foregoing, if the Board of
Directors of the Company determines in good faith that a Person who would
otherwise be an "Acquiring Person," as defined pursuant to the foregoing
provisions of this paragraph (a), has become such inadvertently, and such Person
divests as promptly as practicable a sufficient number of Common Shares so that
such Person would no longer be an "Acquiring Person," as defined pursuant to the
foregoing provisions of this paragraph or enters into a contractual arrangement
with the Company limiting such Person’s right with respect to any Common Shares,
then such Person shall not be deemed to be an “Acquiring Person” for any
purposes of this Rights Agreement."
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Section 3(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:
 
"(a)           Until the earlier of:
 
(i)           the close of business on the tenth Business Day after the Shares
Acquisition Date; or
 
(ii)           the tenth Business Day (or such later date as may be determined
by action of the Board of Directors prior to such time as any Person becomes an
Acquiring Person) after the date of the commencement by any Person (other than
SCO, Lake End, the Company, any Subsidiary of the Company, any employee benefit
plan of the Company or of any Subsidiary of the Company or any entity holding
Common Shares for or pursuant to the terms of any such plan) of, or of the first
public announcement of the intention of any Person (other than SCO, Lake End,
the Company, any Subsidiary of the Company, any employee benefit plan of the
Company or of any Subsidiary of the Company or any entity holding Common Shares
for or pursuant to the terms of any such plan) to commence, a tender or exchange
offer, the consummation of which would result in any Person (other than
Heartland or Oracle) becoming the Beneficial Owner of Common Shares aggregating
15% or more of the then outstanding Common Shares, or in the case of Heartland
or Oracle, the consummation of which would result in such Person becoming the
Beneficial Owner of Common Shares aggregating 20% or 35%, respectively, or more
of the then outstanding Common Shares;
 
(including any such date which is after the date of this Agreement and prior to
the issuance of the Rights; the earliest of such dates being herein referred to
as the "Distribution Date"):
 
(x)           no Right may be exercised;
 
(y)           the Rights will be evidenced (subject to the provisions of Section
3(b) hereof) by the certificates for Common Shares registered in the names of
the holders thereof (which certificates will also be deemed to be certificates
for Rights) and not by separate certificates; and
 
(z)           the Rights (and the right to receive certificates therefor) will
be transferable only in connection with the transfer of the underlying Common
Shares.
 
As soon as practicable after the Distribution Date, the Company will prepare and
execute, the Rights Agent will countersign, and the Company will send or cause
to be sent (and if requested, the Rights Agent will send) by first-class,
postage-prepaid mail or other appropriate means, to each record holder of Common
Shares as of the Close of Business on the Distribution Date, at the address of
such holder shown on the records of the Company, a certificate for Rights, in
substantially the form of the attached Exhibit B (collectively, "Rights
Certificates"), evidencing one Right for each Common Share so held.  As of and
after the Distribution Date, the Rights will be evidenced solely by Rights
Certificates."
 
(c) The following is hereby inserted immediately following Section 3(c) of the
Agreement as a new Section 3(d):
 
“(d) Convertible Preferred Stock.  The Common Shares issuable from time to time
upon conversion of the issued and outstanding shares of the Company’s Series A
Cumulative Convertible Preferred Stock, par value $0.01 per share (the
“Convertible Preferred Stock”), without reference to any limitations on
beneficial ownership contained therein, shall be deemed to be issued and
outstanding Common Shares held by the holder of the shares Convertible Preferred
Stock for all purposes under this Agreement (including, without limitation, the
issuance and distribution of Rights with respect hereto).”
 
(d) The second paragraph of Exhibit C of the Agreement is hereby deleted in its
entirety and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
"Initially, the Rights will be attached to all certificates representing Common
Shares then outstanding, and no separate Rights certificates will be
distributed.  Until the earlier to occur of (i) 10 business days following a
public announcement that a person or group of affiliated or associated persons,
other than SCO Capital Partners LLC, together with all of its affiliates and
associates (including, without limitation, Beach Capital LLC and SCO Capital
Partners, L.P.) ("SCO") and Lake End Capital LLC together with all of its
affiliates and associates (“Lake End”), (an "Acquiring Person"), have acquired
beneficial ownership of 15% or more, or in the case of Heartland Advisors, Inc.,
together with all of its affiliates and associates ("Heartland"), or Oracle
Partners LP, togther with all of its affiliates and associates ("Oracle"), 20%
or 35%, respectively, or more, of the outstanding Common Shares (the date of
such an announcement being a "Shares Acquisition Date"), or (ii) 10 business
days (or such later date as may be determined by action of the Board of
Directors prior to such time as any Person becomes an Acquiring Person)
following the commencement of, or announcement of an intention to make, a tender
offer or exchange offer the consummation of which would result in the beneficial
ownership by a person or group (other than SCO, Lake End, Heartland, or Oracle)
of 15% or more, or in the case of Heartland or Oracle, 20% or 35%, respectively,
or more, of such outstanding Common Shares (in either case, (i) or (ii), the
"Distribution Date"), the Rights will be evidenced, with respect to any of the
Common Share certificates outstanding as of the Record Date, by such Common
Share certificates together with a copy of this Summary of Rights."
 
2.           Condition to Effectiveness.  This Amendment shall not become
effective until executed by the Company and the Rights Agent.
 
3.           Ratification, Etc.  Except as expressly amended hereby, all terms
and conditions of the Agreement are hereby ratified and confirmed in all
respects and shall continue in full force and effect.  The Agreement and this
Amendment shall be read and construed as a single agreement.  All references to
the Agreement shall hereafter refer to the Agreement, as amended hereby.
 
4.           No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect, any obligation of the Company under the Agreement or
any rights of any party consequent thereon.
 
5.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.
 
6.           Governing Law.  This amendment shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without reference to
conflict of laws).
 
 
[the remainder of this page is left blank intentionally]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.
 
Company:
 
ACCESS PHARMACEUTICALS, INC.
 
By: /s/ Stephen B.
Thompson                                                                
Name:  Stephen B. Thompson
Title:   Vice President,
Chief Financial Officer
 
 
 
 
[Rights Agent signature appears on following page]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Rights Agent:
 
AMERICAN STOCK TRANSFER & TRUST COMPANY, as Rights Agent
 
By: /s/ Herbert J. Lemmer                                           
Name: Herbert J. Lemmer
Title:  Vice President



 